Judgment and order of the City Court of Yonkers reversed and new trial ordered, costs to abide the event, upon the ground that the greater weight of the evidence established that the insured had had consumption prior to the date of the policy in suit, and had been treated by a physician for such serious disease, and was then not in souud health, but was suffering from said disease. We do not decide that the testimony of the witnesses Dobbs and Trotter would haye been competent if properly *903objected to. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.